THE THIRTEENTH COURT OF APPEALS

                                   13-19-00334-CR


                                    Isaac Sauceda
                                          v.
                                  The State of Texas


                                   On Appeal from the
                     319th District Court of Nueces County, Texas
                            Trial Cause No. 18FC-3098G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Isaac Sauceda.

      We further order this decision certified below for observance.

September 26, 2019